DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings of 11/19/15 are accepted.

Allowable Subject Matter
Claims 1-5, 8-9, 12-16, and 23-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 1, the below limitations, when considered in combination, were not found, taught, or disclosed by the prior art. 
applying a non-ruggedized tag to the oilfield tubular, the non-ruggedized tag comprising a first tag identifier
reading the first tag identifier from the non-ruggedized tag applied to the oilfield tubular, prior to deploying the oilfield tubular into a wellbore
deploying the oilfield tubular into the wellbore
removing the oilfield tubular from the wellbore
applying a second tag to the oilfield tubular, after removing the oilfield tubular from the wellbore
reading a second tag identifier from the second tag
replacing the first tag identifier with the second tag identifier in the database using the order data of the pipe tally
As seen in the previous primary reference Savage (US Pat 5202680), as well as numerous references in the pertinent prior art, a method for tracking an oilfield tubular by applying a tag to the oilfield tubular and then storing pipe tally data in a database based on information read from the tag is known.
What Savage did not explicitly disclose was the use of a non-ruggedized tag, though the examiner applied Ellison et al (US PgPub 20050230110) to teach the non-ruggedized tag.
The examiner determined that merely replacing a ruggedized tag with a non-ruggedized tag was an obvious replacement. However, the applicant’s amendments of 11/30/20 have combined numerous concepts together into a detailed whole. These concepts include 1) applying a non-ruggedized tag to the oilfield tubular, the non-ruggedized tag comprising a first tag identifier; 2) reading the first tag identifier from the non-ruggedized tag applied to the oilfield tubular, prior to deploying the oilfield tubular into a wellbore; 3) deploying the oilfield tubular into the wellbore; 4) removing the oilfield tubular from the wellbore; 5) applying a second tag to the oilfield tubular, after removing the oilfield tubular from the wellbore; 6) reading a second tag identifier from the second tag; and 7) replacing the first tag identifier with the second tag identifier in the database using the order data of the pipe tally.
Here, the applicant has not only disclosed a non-ruggedized tag but has also specified multiple tags with multiple tag identifiers that are applied in a very specific order based on the movement of the oilfield tubular into and out of the wellbore. 
With respect to independent claim 23, the below limitations, when considered in combination, were not found, taught, or disclosed by the prior art.
applying a first tag on a pipe while moving the pipe from a pipe rack of a drilling rig to a catwalk of the drilling rig, wherein the first tag is configured to be rendered inoperative in a downhole environment of a well being constructed by the drilling rig
reading a first tag identifier from the first tag
automatically updating a pipe tally based on the stored first tag data and the stored measurement data associated with the stored first tag data, wherein the pipe tally comprises order data indicative of an order of the pipe and a plurality of additional pipes in the well
deploying the pipe into the downhole environment, thus rendering the first tag inoperable
removing the pipe from the well
applying a second tag on the pipe
linking the transmitted second tag data to the stored measurement data that was previously associated with the first tag data based on the order data of the pipe tally
Claim 23 is different than claim 1 but is allowable for similar reasons. It features a detailed combination of structural elements combined with data processing elements, in a specific order of operations. The examiner considered this specific combination of detailed elements to be allowable because although elements of the individual elements of the above concepts could be found in a piecemeal fashion, the elements, as combined as a whole, were not found, taught, or disclosed by the prior art. The examiner also could not find adequate motivation to arrive at the combination as a whole without relying on hindsight reasoning. 
With respect to independent claim 24, the below limitations, when considered in combination, were not found, taught, or disclosed by the prior art.
an automated pipe tally of a plurality of pipes in a first pipe string in a first well, wherein the automated pipe tally comprises an order of the plurality of pipes in the first pipe string, measured physical parameters of each pipe of the plurality of pipes, and a plurality of first identifiers each unique to a corresponding pipe of the plurality of pipes and associated with the measured physical parameters of that pipe
removing an oilfield tubular from the first pipe string, wherein the oilfield tubular is one of the pipes of the plurality of pipes
applying a tag to the oilfield tubular after removing the oilfield tubular from the first pipe string, wherein the tag comprises a second identifier
linking the second identifier with the measured physical parameters of the oilfield tubular based on the order of the plurality of pipes in the first pipe string
Claim 24 is different than claim 1 but is allowable for similar reasons. It features a detailed combination of structural elements combined with data processing elements, in a specific order of operations. The examiner considered this specific combination of detailed elements to be allowable because although elements of the individual elements of the above concepts could be found in a piecemeal fashion, the elements, as combined as a whole, were not found, taught, or disclosed by the prior art. The examiner also could not find adequate motivation to arrive at the combination as a whole without relying on hindsight reasoning.
All other claims depend on the above independent claims and are also allowable as a result of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Roberts (US Pat 4468959)
Kraemer (US Pat 5491637)
Zierolf (US Pat 7014100)
Beenau (US Pat 7303120)
Babine (US Pat 7654464)
Mackenzie (US Pat 8464946)
Denny (US PgPub 20030028356)
Kantrowitz (US PgPub 20070236339)
Christiansen (US PgPub 20120133526)
Christiansen (US PgPub 20120212326)
Limbacher (US PgPub 20150114634)
Zheng (US PgPub 20160194950)
Zheng (US PgPub 20200102795)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD S LIANG whose telephone number is (571)272-2148.  The examiner can normally be reached on M-F 10:00 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN VAZQUEZ can be reached on (571)272-2619.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.S.L/Examiner, Art Unit 2862                                                                                                                                                                                                        02/26/21

/Catherine T. Rastovski/Primary Examiner, Art Unit 2862